DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/23/2021 have been received and entered. Claims 1 and 6-10 have been amended. Claims 2, 11 and 12 have been cancelled. Claims 1, 3-10 and 13 are pending in the application.
Applicants’ remark has been considered and persuasive to overcome the ejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10 and 13 are allowable because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the amended claims 1 and 6-10. In combination with the limitations of the claimed invention in operations for acquiring actual machine time series data relating to control of an apparatus and simulation time series data being time series data relating to control of the simulated apparatus, and detecting a difference between the actual machine time series data and the simulation time series data; determining whether or not the difference satisfies a condition predetermined in relation to an abnormality in the actual machine time series data; notifying that the difference has been detected when it is determined that the difference satisfies the condition. In combination with all limitations of the claimed invention, the prior art fail to teach synchronizing the actual machine time series data and the simulation time series data with each other; and detecting the difference between the synchronized actual machine time series data and simulation time series data; and clarified the comparable manner includes that the image generation part displays waveform graphs respectively indicating a time change of a variable value relating to the actual machine time series data and a time change of a variable value relating to the simulation time .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Brown et al (US 5062711) discloses method and apparatus for inspecting workpieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRYAN BUI/Primary Examiner, Art Unit 2865